Citation Nr: 9918148	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-03 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to April 
1969 and from April 1980 to June 1980.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's attempt 
to reopen his previously denied claim for entitlement to 
service connection for schizophrenia.  It is noted that the 
veteran presented testimony at a personal video conference 
hearing before the undersigned Member of the Board in May 
1999.


FINDINGS OF FACT

1.  In July 1983, the Board denied the appellant's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.

2.  Evidence received subsequent to the July 1983 decision of 
the Board is cumulative or redundant of evidence that was 
before the Board in July 1983, does not bear directly and 
substantially on the specific matter under consideration, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1983 Board decision denying service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, is final.  38 U.S.C.A. § 7103 (West 1991); 
38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the July 1983 Board decision 
denying the claim for service connection for an acquired 
psychiatric disorder, diagnosed as schizophrenia, is not new 
and material, and the appellant's claim for service 
connection for schizophrenia has not been reopened.  
38 U.S.C.A. § 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction above, the veteran had two 
periods of active military service: from August 1967 to April 
1969 and from April 29, 1980, to June 11, 1980.  It is 
currently contended that he has presented new and material 
evidence to reopen his claim; it is further contended that 
this evidence shows that his schizophrenia either began 
during his first period of service or shortly after his 
discharge in April 1969.

The veteran first submitted a claim for service connection 
for a "nervous condition" in June 1980.  By rating action 
dated September 1980, the RO denied service connection for 
paranoid schizophrenia.  In July 1983, the Board denied the 
appellant's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.  The Board 
determined that there was no primary or presumptive basis to 
establish service connection for an acquired psychiatric 
disorder, to include schizophrenia, based on the first period 
of military service.  Furthermore, the Board found that the 
first evidence of an acquired psychiatric disorder was in 
1976 following a head injury from a motorcycle accident.  
Thus, the Board found that an acquired psychiatric disorder 
existed prior to the veteran's second period of service; that 
the preexisting acquired psychiatric disorder did not 
increase in severity during the second period of service; and 
that, consequently, the pre-existing acquired psychiatric 
disorder was not aggravated by the veteran's second period of 
service.

Evidence of record at the time of the Board's July 1983 
decision included the service medical records from the 
veteran's second period of service which included the report 
of the service Medical Evaluation Board, medical records from 
Dr. Dunbar and the Touro Infirmary dated March to April 1976, 
hospital discharge record from Coliseum House dated April 
1979, medical records from River Oaks Hospital dated July to 
December 1979, discharge summary report from Charity Hospital 
dated April 1981, discharge summary report from Southeast 
Louisiana Hospital dated May 1981, VA medical records, VA 
hospital summary dated June to August 1981, VA examination 
reports dated June and August 1982, written statements of 
veteran, and testimony of the veteran and his brother,  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

VA regulations further define what will be considered "new 
and material evidence" to reopen a denied claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that this regulatory interpretation must be 
considered.  Hodge v. West, 155 F.3d 1356, 1361, 1364 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1997) (final emphasis added).  

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  

Subsequently, in Fossie v. West, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 19999) (hereinafter, 
"the Court")), stated,

Hodge provides for a reopening standard 
which calls for judgments as to whether 
new evidence (1) bears directly or 
substantially on the specific matter and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

The evidence presented or secured since the last final denial 
of this claim in July 1983, consists of:  (1) VA medical 
records dated to 1997; (2) VA hospital summary reports dated 
May 1988, May to June 1989, and September 1991; (3) medical 
record from J. M. Weisler, M.D., VA physician, dated March 
1998; (4) medical records from Touro Infirmary dated November 
1986; (5) duplicate medical records from River Oaks Hospital 
dated July to December 1979; (6) photocopies of service 
personnel records from first period of military service; (7) 
written statements of veteran and his mother; (8) testimony 
of veteran and former wife at June 1990 personal hearing; (9) 
and testimony of veteran at May 1999 personal hearing.

With regard to Items (1) (2) (3) and (4) above, the Board 
notes that there was evidence of the veteran's diagnosed 
chronic paranoid schizophrenia before the Board in July 1983.  
Furthermore, these medical records and reports contain no 
evidence as to the primary issue or "specific matter" for 
the Board in 1983  -  whether an acquired psychiatric 
disorder, to include schizophrenia, was incurred or might be 
presumed to have been incurred in the veteran's first period 
of service, and whether the acquired psychiatric disorder 
which pre-existed his second period of service was aggravated 
thereby.  Because the additional medical records (Items (1), 
(2) (3) and (4)) are cumulative or redundant of evidence 
previously considered, or do not bear directly and 
substantially on the specific matter under consideration, the 
Board concludes that this evidence is not "new and 
material" for the purpose of reopening the claim as 
contemplated by section 3.156.

Concerning Item (5)  - duplicate copies of medical records 
from River Oaks Hospital -  these records were previously 
considered by the Board in May 1983.  Thus, the Board 
concludes that this evidence is not "new and material" 
because it is cumulative and redundant.  

Regarding item (6)  - photocopies of personnel records from 
veteran's first period of service -  the Board concludes that 
the information therein does not bear directly or 
substantially on the specific matter under consideration (set 
forth above) and is not so significant that it must be 
considered to fairly adjudicate the merits of the veteran's 
claim.  

As to items (7), (8) and (9)  - additional written statements 
and testimony as to how "different" the veteran was upon 
his return from his first period of service -  the Board 
concludes that this evidence is not "new and material".  It 
is noted that the veteran testified that he received no 
medical or psychiatric treatment in service or thereafter 
until his motorcycle accident in 1976.  Furthermore, both the 
veteran and his mother have stated that he had very limited 
contact with his family for approximately 5 to 7 years after 
his first period of military service.  Thus, the Board finds 
this evidence (items (7), (8) and (9)) to be redundant of lay 
statements and testimony of record in July 1983, or that it 
does not bear directly or substantially on the specific 
matter at issue in this case, and that it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  


ORDER

New and material evidence not having been submitted, service 
connection for schizophrenia is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


